


Exhibit 10.1

INDEMNIFICATION AGREEMENT

          THIS AGREEMENT is made and entered into as of the ____ day of
________________, 200__, by and between ST. JUDE MEDICAL, INC., a Minnesota
corporation (the “Company”), and ____________________________ (“Executive”).

W I T N E S S E T H :

          WHEREAS, the Company desires to retain the current and future services
of Executive and to reimburse Executive for personal economic losses of
Executive resulting from the good faith performance of Executive’s duties; and

          WHEREAS, the indemnification provisions of the Bylaws of the Company
are subject to reduction or elimination at any time without the consent of
Executive, and the Company desires to provide indemnification to Executive to
the fullest extent permitted by law despite any such change in the Bylaws.

          NOW, THEREFORE, in consideration of the continued services of
Executive to the Company, the Company and Executive agree as follows:

          1.     Indemnification. The Company agrees to indemnify Executive
according to the terms, conditions and procedures of Exhibit A attached hereto
from the date hereof in perpetuity.

          2.      Amendments to Bylaws. Any amendments to the Bylaws of the
Company which reduce or eliminate indemnification rights of persons thereunder
shall have no effect with respect to this Agreement, and thereafter Executive
shall continue to have all of the rights and benefits of this Agreement despite
any such amendments to the Bylaws. However, if the Bylaws of the Company or the
Minnesota Statutes are amended to provide for greater indemnification rights or
privileges, this Agreement shall not be construed so as to limit Executive’s
rights and privileges to the terms hereof and Executive shall be entitled to the
full benefit of any such additional rights and privileges. Furthermore, to the
extent that the Minnesota Statutes or other applicable law now or hereafter
establishes that indemnification cannot be made by the Company according to this
Agreement in any respect, this Agreement shall be interpreted as being
simultaneously amended to provide indemnification hereunder to the fullest
extent permitted by law.

          3.      Director and Officer Insurance Coverage. In the event: (a) the
Company determines to materially reduce or not to renew its director and officer
insurance (“D&O Insurance”) coverage, the Company will purchase six year tail
coverage D&O Insurance, on terms and conditions substantially similar to the
existing D&O Insurance (“Comparable Coverage”), for the benefit of the directors
and officers who had served prior to the reduction, termination or expiration of
the coverage (the “Prior Directors and Officers”); or (b) of a Change of Control
(as defined below), the Company will either (A) purchase six year tail coverage
D&O Insurance with Comparable Coverage for the benefit of the Prior Directors
and Officers prior to the closing of the transaction or the occurrence of the
event constituting the Change of Control, or (B) secure the contractual
agreement by the acquiring entity or person to purchase such coverage and
require the acquiring entity or person to deliver proof of the purchase of such
coverage, in form and substance satisfactory to the Company, at or prior to the
closing of the transaction or the occurrence of the event constituting the
Change in Control. Notwithstanding the foregoing, if the annual premium for any
year of such tail coverage would exceed two times the annual premium the Company
paid for D&O Insurance in its last full fiscal year prior to the reduction,
termination or expiration of the D&O Insurance or of a change in control of the
Company, the Company will be deemed to have satisfied its obligations under this
Section by purchasing as much D&O Insurance for such year as can be obtained for
a premium equal to twice the annual premium the Company paid for D&O Insurance
in its last full fiscal year.

--------------------------------------------------------------------------------



          For purposes of this Agreement, a “Change in Control” means any
transaction or event or series of related transactions or events which result in
(a) a consolidation, merger or other combination of the Company and another
entity as a result of which one or more entities or persons acquires or for the
first time controls or is able to vote (directly or through nominees or
beneficial ownership) more than 15% of any class of stock of the Company, (b)
any person or group becoming the “beneficial owner” (as defined in Rule 13d-3 of
the Securities Exchange Act of 1934), directly or indirectly, of voting
securities of the Company representing 15% or more of the total voting power
represented by Buyer’s then outstanding voting securities, (c) a sale,
conveyance, exclusive license or disposition of all or substantially all of the
Company’s assets, (d) the directors immediately prior to the first of such
transactions or events failing to constitute a majority of the board of
directors of the Company, or (e) the filing by the Company of a petition for
protection under bankruptcy or similar debtor-relief laws, or the Company being
the subject of an involuntary petition by creditors for similar action.

          4.      Third Party Beneficiaries. Each of the directors and officers
of the Company from time to time is hereby made a third party beneficiary of
this Agreement.

          5.      Remedies. The Company acknowledges that money damages would be
an inadequate remedy for any breach of its obligations under this Agreement.
Accordingly, Executive or any third party beneficiary under this Agreement shall
be entitled to specific performance, injunctive relief or other equitable
remedies in any court of competent jurisdiction in addition to any other remedy
at law in the event of a material breach, or threatened material breach, of this
Agreement by the Company, without the necessity of proving either actual damages
or the inadequacy of money damages, or posting bond. In the event of any legal
action or proceeding seeking enforcement of this Agreement, Executive or any
third party beneficiary hereunder shall also be entitled to recover his or her
reasonable attorney’s fees and costs incurred in connection with such action or
proceeding.

          6.      Successors and Assigns. This Agreement shall be binding upon
and shall inure to any and all successors, assigns, heirs, estates,
representatives and administrators of the parties hereto.

          7.      No Amendments. This Agreement may not be amended, modified or
terminated, except by the express written consent thereto by both parties
hereto.

          8.      Other Agreements. This Agreement is supplementary to and not
exclusive of other agreements between the Company and Executive which may exist
now or in the future to the extent such agreements are not inconsistent
herewith.

          9.     Survival. The rights of Executive under this Agreement shall
survive and continue in effect after the termination of services to the Company
by Executive, whether by death, retirement or otherwise.

          10.     Savings. If any provision or application of this Agreement is
held unlawful or unenforceable in any respect, such illegality or
unenforceability shall not affect other provisions or applications which can be
given effect, and this Agreement shall be construed as if the unlawful or
unenforceable provision or application had never been contained herein or
prescribed hereby.

          11.     Governing Law. This Agreement shall be interpreted and
governed by the laws of the State of Minnesota.

          IN WITNESS WHEREOF, the undersigned parties have executed this
Agreement as of the date set forth above.

 

 

 

 

 

 

 

ST. JUDE MEDICAL, INC.

 

 

 

 

By:

 

 

 

          Daniel J. Starks

 

 

          President and Chief Executive Officer

 

 

 

 

EXECUTIVE


 

 

 

 

By:

 

 

 

[Insert name]

2

--------------------------------------------------------------------------------



EXHIBIT A

Indemnification

          Section 1.           Definitions.

          (a)          For purposes of this Exhibit the terms defined in this
Section have the meanings given them.

          (b)          “Corporation” includes St. Jude Medical, Inc. and a
domestic or foreign Corporation that was the predecessor of St. Jude Medical,
Inc. in a merger or other transaction in which the predecessor’s existence
ceased upon consummation of the transaction.

          (c)          “Official Capacity” means (1) with respect to a director,
the position of director in the Corporation, (2) with respect to a person other
than a director, the elective or appointive office or position held by an
officer or member of a committee of the Board, or the employment or agency
relationship undertaken by an employee or agent of the Corporation, (3) with
respect to a director, officer, employee or agent of the Corporation who, while
a director, officer, employee or agent of the Corporation, is or was serving at
the request of the Corporation or whose duties in that position involve or
involved service as a director, officer, partner, trustee, or agent of another
organization or employee benefit plan, the position of that person as a
director, officer, partner, trustee, employee or agent, as the case may be, of
the other organization or employee benefit plan.

          (d)          “Proceeding” means a threatened, pending or completed
civil, criminal, administrative, arbitration or investigative proceeding,
including a proceeding by or in the right of the Corporation.

          (e)          “Special Legal Counsel” means counsel who has not
represented the Corporation or related corporation, or a director, officer,
employee or agent whose indemnification is in issue.

          Section 2.          Indemnification Mandatory; Standard.

          (a)          Subject to the provisions of Section 5, the Corporation
shall indemnify a person made or threatened to be made a party to a Proceeding
by reason of the former or present Official Capacity of the person against
judgments, penalties, fines, including, without limitation, excise taxes
assessed against the person with respect to an employee benefit plan,
settlements and reasonable expenses, including attorneys’ fees and
disbursements, incurred by the person in connection with the Proceeding, if,
with respect to the acts or omissions of the person complained of in the
Proceeding, the person:

 

 

 

          (1)          has not been indemnified by another organization or
employee benefit plan for the same judgments, penalties, fines, including,
without limitation, excise taxes assessed against the person with respect to an
employee benefit plan, settlements, and reasonable expenses, including
attorneys’ fees and disbursements, incurred by the person in connection with the
Proceeding with respect to the same acts or omissions;

 

 

 

          (2)          acted in good faith;

 

 

 

          (3)          received no improper personal benefit and Minnesota
Statutes, Section 302A.255, if applicable, has been satisfied;

 

 

 

          (4)          in the case of a criminal Proceeding, had no reasonable
cause to believe the conduct was unlawful; and


--------------------------------------------------------------------------------



 

 

 

 

 

          (5)          in the case of acts or omissions occurring in the
Official Capacity described in Section 1, paragraph (c), clause (1) or (2),
reasonably believed that the conduct was in the best interests of the
Corporation, or in the case of acts or omissions occurring in the Official
Capacity described in Section 1, paragraph (c), clause (3), reasonably believed
that the conduct was not opposed to the best interests of the Corporation. If
the person’s acts or omissions complained of in the Proceeding relate to conduct
as a director, officer, trustee, employee or agent of an employee benefit plan,
the conduct is not considered to be opposed to the best interests of the
Corporation if the person reasonably believed that the conduct was in the best
interests of the participants or beneficiaries of the employee benefit plan.

          (b)          The termination of a Proceeding by judgment, order,
settlement, conviction or upon a plea of nolo contendere or its equivalent does
not, of itself, establish that the person did not meet the criteria set forth in
this Section 2.

          Section 3.          Advances. Subject to the provisions of Section 5,
if a person is made or threatened to be made a party to a Proceeding, the person
is entitled, upon written request to the Corporation, to payment or
reimbursement by the Corporation of reasonable expenses, including attorneys’
fees and disbursements, incurred by the person in advance of the final
disposition of the Proceeding, (a) upon receipt by the Corporation of a written
affirmation by the person of a good faith belief that the criteria for
indemnification set forth in Section 2 have been satisfied and a written
undertaking by the person to repay all amounts so paid or reimbursed by the
Corporation, if it is ultimately determined that the criteria for
indemnification have not been satisfied, and (b) after a determination that the
facts then known to those making the determination would not preclude
indemnification under this Exhibit. The written undertaking required by clause
(a) is an unlimited general obligation of the person making it, but need not be
secured and shall be accepted without reference to financial ability to make the
repayment.

          Section 4.          Reimbursement to Witness. The Corporation shall
reimburse expenses, including attorneys’ fees and disbursements, incurred by a
person in connection with an appearance as a witness in a Proceeding at a time
when the person has not been made or threatened to be made a party to a
Proceeding.

          Section 5.          Determination of eligibility.

          (a) All determinations whether indemnification of a person is required
because the criteria set forth in Section 2 have been satisfied and whether a
person is entitled to payment or reimbursement of expenses in advance of the
final disposition of a Proceeding as provided in Section 3 shall be made:

 

 

 

          (1)          by the Board by a majority of a quorum. Directors who are
at the time parties to the Proceeding shall not be counted for determining
either a majority or the presence of a quorum;

 

 

 

          (2)          if a quorum under clause (1) cannot be obtained, by a
majority of a committee of the Board, consisting solely of two or more directors
not at the time parties to the Proceeding, duly designated to act in the matter
by a majority of the full Board including directors who are parties;

 

 

 

          (3)          if a determination is not made under clause (1) or (2),
by Special Legal Counsel, selected either by a majority of the Board or a
committee by vote pursuant to clause (1) or (2) or, if the requisite quorum of
the full Board cannot be obtained and the committee cannot be established, by a
majority of the full Board including directors who are parties;

 

 

 

          (4)          if a determination is not made under clauses (1) to (3),
by the shareholders, excluding the votes of shares held by parties to the
Proceeding; or

 

 

 

          (5)          if an adverse determination is made under clauses (1) to
(4) or under paragraph (b), or if no determination is made under clauses (1) to
(4) or under paragraph (b) within 60 days after the termination of a Proceeding
or after a request for an advance of expenses, as the case may be, by a court in
this state, which may be the same court in which the Proceeding involving the
person’s liability took place, upon application of the person and any notice the
court requires.

          (b)          With respect to a person who is not, and was not at the
time of the acts or omissions complained of in the Proceeding, a director,
officer or person possessing, directly or indirectly, the power to direct or
cause the direction of the management or policies of the Corporation, the
determination whether indemnification of this person is required because the
criteria set forth in Section 2 have been satisfied and whether this person is
entitled to payment or reimbursement of expenses in advance of the final
disposition of a Proceeding as provided in Section 3 may be made by an annually
appointed committee of the Board, having at least one member who is a director.
The committee shall report at least annually to the Board concerning its
actions.

2

--------------------------------------------------------------------------------